Valentine, J.:
I concur in the conclusion reached in this case, but I am not sure that I concur in everything that is said by our Brother Hurd. The principles on which I concur are as follows:
1. In the absence of anything to the contrary, it will' always be presumed in favor of a court of general .and superior juris-; diction, that it had jurisdiction to make the order or render the judgment which it did in fact make or render.
2. Where the jurisdiction of the court depends, upon the existence of certain facts, and the court upon proper issues and evidence has found such facts to exist, its determination will be conclusive until reversed or set aside in a direct proceeding.
3. Generally, however, it may be shown even in a collateral proceeding that the jurisdictional facts in the particular case were such that the court did not have jurisdiction to make the order or render the judgment which it did in fact make or ' render.
4. A judgment rendered or order made with jurisdiction is always valid until reversed or set aside, although the judgment or order may be ever so irregular and erroneous, or founded upon proceedings ever so irregular and erroneous.
5. But a judgment rendered or order made without jurisdiction is utterly void.
*6926. A judgment rendered or order made in excess of jurisdiction is utterly void to the extent of the excess.
7. Where the record of a judgment or order shows upon its face that the judgment was rendered or the order made without jurisdiction or in excess of jurisdiction, such judgment or order is void upon its face. '
8. A failure of a party to appear at court in obedience to a criminal recognizance is not a punishable contempt.
9. A punishable contempt may arise from a willful disregard or disobedience of some judgment, or order, or process of the court, or from some willful act tending to obstruct the administration of justice, or tending to bring the court or its officers into disrespect; but a punishable contempt can never arise from a mere failure or refusal on the part of a party to perform some duty resting upon no other foundation than merely the party’s own undertaking or recognizance.
10. The failure or refusal of a party to be ready in court to try his case when it is called, may to some extent hinder, delay or obstruct the administration of justice, but it does not constitute a punishable contempt.
11. A judgment or order founded upon no other ground than that such a failure or refusal is a punishable contempt, is utterly void.
12. Where a person is imprisoned in pursuance of a merely voidable judgment or order, or a judgment or order rendered or made by a court which had the jurisdiction in the particular case to render or make the same, he cannot be released upon habeas corpus, even if the judgment or order were ever so irregular and erroneous, or were founded upon proceedings ever so irregular and erroneous.
13. But where a person is imprisoned in pursuance of a void judgment or order, he may be released upon habeas corpus.
14. The judgment rendered in this case by the court below is utterly void, and is void upon its face.
Horton, C. J., concurring. ■
*693In re George Kessler.

Per Ouricvm:

This case is substantially the same as the case In re Dill, just decided; and on the authority of that case the petitioner is entitled to be discharged from the arrest and imprisonment complained of in his petition for the writ of habeas corpus, and the order is that he be discharged.